Mr. Justice Morris
delivered the opinion of the Court:
We may consider all the causes upon the appeal of Clapp and the full and very satisfactory assignments of error therein. Not all these assignments, however, are greatly relied on. The principal of them is, that the court below did not, as required by the statute, " hear and (determine ” the objections filed to the verdict of the jury, in the sense in which the law intended such hearing to be had. It is argued that the appellants should have been allowed and should have had an opportunity afforded to them to introduce testimony in support of their exceptions; and it is suggested even that the cause should have been sent to an auditor or commissioner to take such testimony and report the same to the court.
We can find no foundation for this contention in the law. The statute under consideration may be, and probably is imperfect; an entirely just and unobjectionable statute for the conduct of these public improvements would seem h> remain yet to be enacted. But this act is undoubtedly a vast improvement upon those which we have had under consideration in other similar cases; and the small number of those who have deemed themselves aggrieved by the result of its operation would seem to indicate that on the whole it has been fairly and justly administered. The principle of this and of all other recent statutes of a similar character is to- restrain the irresponsible action of the former sheriff’s juries and to interpose the guiding influence of a court of record between the citizen and the State in the matter of the exercise of the right of eminent domain by the latter. But neither by the present statute nor by any other similar act of Congress have condemnation proceedings been wholly assimilated to ordinary proceedings at common law. The proceeding here is wholly statutory. The jury is not a common law jury; nor is it required, although here permitted, to proceed in the presence of the court or according to the usual course of the common law. There is no requirement that the testimony taken before it should be reduced to writing, or that minutes of it should be kept, or that minutes, if kept, should be preserved *229and produced in court. It is distinctly provided, however, that the jury, after viewing the premises, should “ hear and receive ” such evidence as might be offered by any of the parties; and it was at this time and before this jury that all the evidence to be adduced should have been submitted; and there is no reservation in the statute of a right to take testimony at any other time. The proposition, therefore, that the court should proceed to have testimony taken in antagonism to the verdict of the jury is wholly unwarranted. The authority of the court under the statute was to “ hear and determine any objections ” that might be filed, and, if it regarded the objections well founded, to order the impaneling of another jury, before which testimony could be taken. Of course, a court of general jurisdiction has inherent authority to order the taking of testimony, in any manner which it thinks expedient, for the elucidation of any matter of fact which it is required to decide; and the right to be heard at law means not only the right to state one’s case, but likewise and equally the right to establish it by means of witnesses. But it is well established that, in cases where the verdict of a jury is to be attacked, whether it be that of a common law jury or any other jury, the right to be heard by the means of witnesses does not involve the production of witnesses in open court or before a commissioner to establish facts already testified to before the jury. The practice is to submit affidavits to show some such action on the part of the juiy as to justify the court in setting aside the verdict and directing a new trial. That practice was properly followed in this case; and the exceptions or objections of the appellants, with the affidavits supporting them, were heard and determined by the court, The statute, therefore, was fully complied with, and the rights of the parties were preserved. If a statement of the testimony, which was taken before the jury, or any part of it, was necessary for a hearing before the court on the exceptions or objections, it could have been, and in fact to some extent it was, set forth in the affidavits filed in the cause on both sides. It is not denied that these affidavits were considered by the court. They were not, it is true, allowed to *230prevail; but that is what may happen in any motion for:a new trial.
We must conclude on this point that the appellants had all the hearing in the court below to which they were entitled by the statute; and that the statute is not objectionable for .refusal to authorize and allow such hearing.
We have not here the means of determining whether the court below was right or wrong in its determination of the exceptions interposed by the appellants. While it may be assumed that, in cases like the present, the right of appeal is given by the státute which established this court, and it is inferred from the thirteenth section of the statute under consideration thht it was contemplated by it that the right might be exercised, yet it is impossible for this court to review the rulings of the court below upon matters of fact where the facts upon which those rulings are based are not brought before us by bill of exceptions or in some other authorized way. We have here no bill of exceptions; .we have not the facts in any way on which the jury acted. Aid yet we are asked here substantially to put ourselves in the place of the court below, and to grant what is virtually no 'more than a motion for a new. trial, which that court has refused to grant. A motion for a new trial is usually in the discretion of the trial court, and ordinarily is not the subjeet of review in an appellate tribunal.
• It is true that there are some things in the record before us which may he supposed to have a tendency to show that the jury was- misled, or improperly influenced by an apparent threat of counsel for the Commissioners, into the adoption of an erroneous standard of assessment; and that arbitrarily and without justification they assumed to assess one-half of the award of damages as benefits'against the adjacent .property. But they were allowed by statute to assess that amount; and inasmuch as in other cases, where the acts of Congress themselves have arbitrarily undertaken to direct the assess-? ment of such one-half [such acts] have been sustained by the Supreme Court of the United .States as violating no right (Wight v. Davidson, 181 U. S. 311), we cannot *231assume to say that the jury adopted an illegal and erroneous standard in this case. It is a question of fact, upon which we cannot pass, and not a question of law, that, in the absence of the threat to which reference has been made, the jury might have adopted some different standard.
What we have said in general with regard to our inability to review the action of the court below in the absence of facts upon which to base the review, is especially applicable to one of the assignments of error which it may be proper here to specify. This is that the jury assessed benefits against the appellant Clapp to the amount of $1,815 over and above the award of damages' to him for the taking of part of his property. Now, this was not necessarily wrong of itself; it depends upon the facts and circumstances. A small part of his land may have been taken, and a very much larger part may have been benefited. Again we have not the facts or the testimony before us whereby to determine.
We may review these and other similar cases in order to ascertain whether, in our opinion, the court below has exercised, or failed to exercise its jurisdiction, or has improperly taken jurisdiction, or has not proceeded in accordance with the requirements of law; but it is difficult, if not impossible, under statutes of the character of that now before us for consideration, to review the decision of that court upon the matters of fact presented to it, unless the testimony adduced before the jury, or so much thereof as may be necessary, or some equivalent for such testimony, is brought before us by way of bill of exceptions, or in some other, proper mode. We cannot exercise appellate jurisdiction upon fragmentary and insufficient statements of fact.
It follows that, inasmuch as no error has been made tó appear in the order of the Supreme Court of the District of Columbia here appealed from, that order must be, and it is hereby, affirmed, with costs. And it is so ordered.